Name: Council Regulation (EEC) No 3721/84 of 18 December 1984 on imports into the Community of agricultural products originating in Turkey
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 343 / 6 Official Journal of the European Communities 31 . 12 . 84 COUNCIL REGULATION (EEC) No 3721 / 84 of 18 December 1984 on imports into the Community of agricultural products originating in Turkey THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas , by its Decision No 1 / 80 , the EEC-Turkey Association Council decided to abolish the customs duties still applicable to imports into the Community of agricultural products originating in Turkey which may not yet be imported into the Community free of customs duty ; Whereas in respect of such products : ( a ) duties equivalent to or less than 2 % are to be abolished from 1 January 1981 ; ( b ) duties of more than 2 % are to be abolished in four stages according to the following timetable : Whereas the Annex to this Regulation takes account of modifications or suspensions of Common Customs Tariff duties applicable on 1 January 1985 ; whereas , consequently , Member States need only take account of modifications or suspensions applicable from 2 January 1985 ; Whereas , in the case of products for which Community rules require a certain import price to be observed , application of the tariff preference is subject to observance of that price ; Whereas , for certain products , detailed rules of application have been established as regards quantities of seasonal restrictions by the exchange of letters of 20 January 1981 between the Community and Turkey ( 1 ), account having been taken of the interests of both parties ; Whereas the step-by-step elimination of the customs duties applied by the Community to imports originating in Turkey does not conflict with the principles and machinery of the common agricultural policy ; Whereas the elimination of customs duties by the Community , as provided for in Article 1 of this Regulation, is subject to the observance of normal conditions of competition by Turkey; Whereas , in accordance with Article 119 of the 1979 Act of Accession , the Community adopted Council Regulation (EEC) No 3555 / 80 of 16 December 1980 determining the arrangements to be applied with regard to imports into Greece originating in Algeria , Israel , Malta , Morocco, Portugal , Syria , Tunisia or Turkey ( 2 ); whereas this Regulation therefore applies to the Member States other than Greece , Timetable Rate of reduction As from 1 January 1981 30 % As from 1 January 1983 60 % As from 1 January 1985 80 % As from 1 January 1987 100 % HAS ADOPTED THIS REGULATION: ( c) duties reaching a level of 2 % or less during the process of tariff dismantling are to be abolished completely ; Whereas it is necessary to take measures for the third period beginning 1 January 1985 and ending 31 December 1986 ; Whereas Common Customs Tariff duties , which directly influence the level of duties applicable under Decision No 1 / 80 , are often reduced or suspended and it therefor becomes necessary to adjust duties on agricultural imports from Turkey accordingly ; Whereas this Regulation should therefore contain provisions enabling the Member States customs administrations to determine what customs duties should apply to agricultural products originating in Turkey when Common Customs Tariff duties are changed or suspended; Article 1 1 . Products originating in Turkey which are listed in Annex II to the EEC Treaty , other than those listed in the Annex hereto , shall be put into free circulation in the Member States other than Greece free of customs duty . ( ») OJ No L 65 , 11 . 3 . 1981 , p . 36 . ( 2 ) OJ No L 382 , 31 . 12 . 1980 , p . 1 . 31 . 12 . 84 Official Journal of the European Communities No L 343 / 7 2 . Products originating in Turkey which are listed in the Annex hereto shall be put into free circulation in the Member States other than Greece at the levels of customs duty indicated in each case . (EEC) No 428 / 73 (*), as amended by Decision No 1 / 75 annexed to Regulation (EEC) No 1431 / 75 ( 2 ). 3 . The methods of administrative cooperation for ensuring that imports of the products referred to in Article 1 benefit from the reduced customs duties shall be those laid down in Association Council Decision No 5 / 72 annexed to Regulation (EEC) No 428 / 73 , as last amended by Decision No 1 / 78 annexed to Regulation (EEC) No 2152 / 78 ( 3 ).Article 2 1 . From 2 January 1985 , where Common Customs Tariff duties are reduced or suspended either temporarily or in the context of a tariff quota in relation to certain products listed in the Annex, the customs duties applying to those products originating in Turkey shall be reduced in proportion to the application of the reductions or suspensions . 2 . Where duties have been reduced or suspended under the system of generalized preferences or as concessions to countries which have concluded preferential agreements with the Community , those reductions or suspensions shall not be considered as falling under paragraph 1 . 3 . Where Common Customs Tariff duties are reduced or suspended subject to specific conditions , reduction of duties on imports of products originating in Turkey, as provided for in paragraph 1 , shall be subject to the same conditions . 4 . Duties reduced or suspended in accordance with paragraph 1 which reach a level equivalent to or less than 2 % shall not be collected . The same rule shall apply to specific duties if their application results in an ad valorem charge equivalent to or less than 2 % . 5 . The reduced duties calculated in accordance with paragraph 1 shall be applied by rounding up the first decimal place and dropping the second decimal place . Article 4 1 . The reduction of customs duties by the Community as provided for in Article 1 shall be subject to observance by Turkey of the normal conditions of competition defined in Articles 43 to 47 of the Additional Protocol ; if a given product is found to have been the subject of dumping, aids or measures incompatible with the principles set out in the Articles referred to , the Community may , without prejudice to the other provisions of those Articles, reimpose the full duty on imports of that product into the Community until such time as the dumping, aids or other measures have been discontinued . 2 . The procedure applicable for implementing paragraph 1 shall be that stipulated in Council Regulation (EEC) No 1842 / 71 of 21 June 1971 on the protective measures provided for in the Additional Protocol to the Agreement of Association between the European Economic Community and Turkey and in the Interim Agreement between the European Economic Community and Turkey ( 4 ), without prejudice to the procedures defined in the Articles mentioned in that paragraph . 3 . In the event of disturbances or the threat of disturbances on the Community market resulting either from quantities or prices of exports of products originating in Turkey for which customs duties have been removed , consultations shall be held in the Association Council as soon as possible , without prejudice to the application, in the event of an emergency, of measures provided for in Community legislation . Article 5 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . It shall apply from 1 January 1985 . Article 3 1 . In case of products for which Community rules require a certain import price to be observed, application of the preferential tariff shall be subject to observance of that price . In the case of fishery products for which a reference price is fixed , application of the preferential tariff shall be subject to observance of that reference price . 2 . For the purposes of the application of this Regulation, originating products means products fulfilling the conditions laid down in Association Council Decision No 4 /72 annexed to Regulation (&gt;) OJ No L 59 , 5 . 3 . 1978 , p. 73 . (*) OJ No L 142, 4 . 6 . 1975 , p. 1 ( 3 ) OJ No L 253 , 15 . 9 . 1978 , p. 1 . ( 4 ) OJ No L 192 , 26 . 8 . 1971 , p. 14 . No L 343 / 8 Official Journal of the European Communities 31 . 12 . 84 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 December 1984. For the Council The President P. BARRY 31 . 12 . 84 Official Journal of the European Communities No L 343 / 9 ANNEX CCT heading No Description Rate of duty (% ) 01.02 Live animals of the bovine species : A. Domestic species : II . Other 3,2 + (L ) 02.01 Meat and edible offals of the animals falling within heading No 01.01 , 01.02 , 01.03 or 01.04 , fresh , chilled or frozen: A. Meat: II . Of bovine animals : a ) Fresh or chilled 4 + (L) ( a ) b) Frozen 4 + ( L ) ( a ) ( b ) (c ) 02.06 Meat and edible meat offals (except poultry liver), salted in brine, dried or smoked: A. Horsemeat , salted, in brine or dried 2,1 C. Other: I. Of bovine animals : a ) Meat : 1 ) Unboned (bone-in) 4,8 2) Boned or boneless 4,8 b) Offals 4,1 II . Of sheep and goats : ex b ) Offals :  Of domestic sheep 4,8 03.01 Fish , fresh (live or dead), chilled or frozen : A. Freshwater fish : 1 . Trout and other salmonidae: a ) Trout 2,4 (a) A rate of 4% shall be applicable for 'high quality' meat , with or without bone falling within subheading ex 02.01 A II , within die limits of an erga omnes global annual tariff quota of 21 000 tonnes , without prejudice to the tariff quota for subheading 02.01 A II b ). Qualification for the quota is subject to conditions to be determined by the competent authorities . ( b ) A rate of 4 % shall be applicable within the limits of an erga omnes global annual tariff quota of 50 000 tonnes (without bone), of which 16 500 tonnes may be subject to the application of monetary compensatory amounts . ( c ) A rate of 4 % for buffalo meat shall be applicable within the limits of an erga omnes annual tariff quota of 2 250 tonnes (without bone), without prejudice to the tariff quota for subheading 02.01 A II b). Qualification for the quota is subject to conditions to be determined by the competent authorities . No L 343 / 10 Official Journal of the European Communities 31 . 12 . 84 CCT heading No Description Rate of duty(% ) 03.01 B. Saltwater fish : (cont'd) I. Whole , headless or in pieces : a ) Herring: 2 . From 16 June to 14 February : aa ) Fresh or chilled 3(a ) bb) Frozen 3(a ) b ) Sprats : 2 . From 16 June to 14 February 2,6 d) Sardines (Sardina pilchardus): 1 . Fresh or chilled 4,6 2 . Frozen 4,6 p ) Anchovies (Engraulis spp ): 1 . Fresh or chilled 3 2 . Frozen 3 II . Fillets : \ a ) Fresh or chilled 3,6 b) Frozen: 1 . Of cod (Gadus morrhua , Boreogadus saida , Gadus ogac) 3(b) 2 . Of saithe (Pollachius virens ) 3 3 . Of haddock {Melanogrammus aeglefinus ) 3 4 . Of redfish (Sebastes spp ) 2,5 5 . Of whiting (Merlangus merlangus ) 3 6 . Of ling (Molva spp) 3 7 . Of tuna (Thunnus spp and Euthynnus spp ) 3,6 8 . Of mackerel (Scomber scombrus, Scomber japonicus and Orcynopsis unicolor) 3 9 . Of hake (Merluccius spp) 3 10 . Of sharks (Squalus spp ) 3 11 . Of plaice (Pleuronectes platessa) 3 12 . Of flounder (Platichthys flesus) 3 13 . Of herring 3 14. Other 3 ( a ) Duty exemption within the limits of an erga omnes annual tariff quota of 34 000 tonnes to be granted by the competent authorities and subject to compliance with the reference price . (b ) Duty exemption for cod of the species Gadus morrhua within the limits of an erga omnes annual tariff quota of 10 000 tonnes to be granted by the competent authorities . 31 . 12 . 84 Official Journal of the European Communities No L 343 / 11 CCT heading No Description Rate of duty(% ) 03.03 Crustaceans and molluscs , whether in shell or not, fresh (live or dead), chilled , frozen , salted , in brine or dried; crustaceans, in shell , simply boiled in water: A. Crustaceans : V. Other: a ) Norway lobsters (Nephrops norvegicus): 1 . Frozen 2,4 2. Other 2,4 b) Other 2,4 B. Molluscs : I. Oysters : b ) Other 3,6 04.06 Natural honey 5,4 06.02 Other live plants , including trees , shrubs , bushes , roots , cuttings and slips : D. Other 2,6 06.03 Cut flowers and flower buds of a kind suitable for bouquets or for ornamental purposes, fresh , dried , dyed , bleached , impregnated or otherwise prepared: A. Fresh : I. From 1 June to 31 October 4,8 II . From 1 November to 31 May 3,4 B. Other 4 06.04 Foliage, branches and other parts (other than flowers or buds), of trees , shrubs , bushes and other plants , and mosses, lichens and grasses , being goods of a kind suitable for bouquets or ornamental purposes , fresh , dried , dyed , bleached , impregnated or otherwise prepared: B. Other : III . Other 3,4 07.01 Vegetables, fresh or chilled : A. Potatoes : II . New potatoes: a ) From 1 January to 15 May:  From 1 January to 31 March 3  From 1 April to 15 May 15 b ) From 16 May to 30 June 21 III . Other b ) Other 3,6 No L 343 / 12 Official Journal of the European Communities 31 . 12 . 84 CCT heading No Description Rate of duty( % ) 07.01 (cont'd) B. Cabbages , cauliflowers and Brussels sprouts : I. Cauliflowers : a ) From 15 April to 30 November 3,4 with a \ min. of 0,4 ECU per 100 kg net b) From 1 December to 14 April 2,4 \\ with a min. of 0,2 ECU per 100 kg net II . White cabbages and red cabbages 3 Il with a II min. of II 0,1 ECU per 100 kg net III . Other 3 C. Spinach 2,6 D. Salad vegetables , including endive and chicory : I I. Cabbage lettuce: a ) From 1 April to 30 November 3 with a min. of \ 0,5 ECU per 100 kg gross b) From 1 December to 31 March 2,6 with a \ min. of \ 0,3 ECU per 100 kg gross II . Other 2,6 F. Leguminous vegetables, shelled or unshelled: I. Peas : b ) From 1 June to 31 August 3,4 II . Beans (of the species Phaseolus): ex a) From 1 October to 30 June: l  From 1 October to 31 October 13 with a \ min. of \ 2 ECU per 100 kg net  From 1 May to 30 June 13 l with a l min. of 2 ECU per \ 100 kg net b ) From 1 July to 30 September 17 with a min. of \ 2 ECU per l 100 kg net 31 . 12 . 84 Official Journal of the European Communities No L 343 / 13 CCT heading No Description Rate of duty(% ) 07.01 F. III . Other: (cont'd)  Broad beans (Vicia faba major L. ):  From 1 May to 30 June 14  From 1 July to 30 April Free  Other 2,8 G. Carrots , turnips , salad beetroot, salsify, celeriac, radishes and similar edible roots: I. Celeriac (rooted celery or German celery ): a ) From 1 May to 30 September 2,6 b ) From 1 October to 30 April 3,4 II . Carrots and turnips 3,4 III . Horse-radish (Cochlearia armoracia) 3 IV . Other 3,4 ex H. Onions , shallots and garlic :  Onions :  From 16 May to 14 February 12  Shallots and garlic 2,4 IJ . Leeks and other alliaceous plants ( for example, chives , Welsh onions) 2,6 K. Asparagus 3,2 L. Artichokes 2,6 M. Tomatoes: I. From 1 November to 14 May 2,2 \ with a min. of 0,4 ECU per 100 kg net II . From 15 May to 31 October 3,6 with a l min. of 0,7 ECU per 100 kg net P. Cucumbers and gherkins : I. Cucumbers : a ) From 1 November to 15 May 3,2 b ) From 16 May to 31 October 4 II . Gherkins 3,2 Q. Mushrooms and truffles: \ I. Cultivated mushrooms 3,2 T. Other : ex I. Vegetable marrows ( including courgettes):  From 1 March to 30 November 16 No L 343 / 14 Official Journal of the European Communities 31 . 12 . 84 CCT heading No Description Rate of duty(% ) 07.01 (cont'd) T. ex II . Aubergines :  From 1 May to 14 January III . Other :  Celery sticks : 16  From 1 January to 30 April Free  From 1 May to 31 December 16  Pumpkins: l  From 1 December to end February Free  From 1 March to 30 November 16  Parsley Free  Other 3,2 07.02 Vegetables (whether or not cooked), preserved by freezing:l A. Olives 3,8 B. Other 3,6 07.03 Vegetables provisionally preserved in brine, in sulphur water or in other preservative solutions , but not specially prepared for immediate consumption : D. Cucumbers and gherkins 3 E. Other vegetables 2,4 (a ) F. Mixtures of vegetables specified above 3 07.04 Dried, dehydrated or evaporated vegetables , whole , cut , sliced , broken or in powder, but not further prepared: A. Onions 2,7 B. Other :  Garlic 2,8  Other 3,2 ( b ) (c ) ( a ) Duty rate suspended up to and including 30 June 1985 in respect of mushrooms , excluding cultivated mushrooms within the meaning of subheading 07.01 Q I , in salted or sulphur water or to which other substances ensuring their temporary preservation have been added , but not specially prepared for immediate consumption . (b ) Duty rate suspended up to and including 30 June 1985 in respect of mushrooms , excluding cultivated mushrooms within the meaning of subheading 07.01 Q I , dried, dehydrated or evaporated , whole or in identifiable slices or pieces , intended for treatment other than simple repacking for retail sale . Checks on their use for this special purpose shall be carried out pursuant to the relevant Community provisions . However , the suspension is not allowed where the treatment is carried out by retail sale or catering undertakings . ( c) Duty rate suspended up and to 30 June 1985 for sweet red or green peppers , dried , dehydrated or evaporated , in pieces , with a moisture content not exceeding 9,5 % , but not further prepared . 31 . 12 . 84 Official Journal of the European Communities No L 343 / 15 CCT heading No Description Rate of duty(% ) 08.01 Dates, bananas, coconuts, Brazil nuts , cashew nuts , pineapples, avocados, mangoes , guavas and mangosteens, fresh or dried , shelled or not: B. Bananas 4(a) 08.02 Citrus fruit , fresh or dried: A. Oranges : II . Other: a ) From 1 April to 15 October :  Fresh Free  Other 3 b ) From 16 October to 31 March: \  Fresh Free  Other 4 B. Mandarins (including tangerines and satsumas); Clementines , wilkings and other similar citrus hybrids :  Fresh Free  Other 4 E. Other 3,2 08.04 Grapes, fresh or dried: A. Fresh : I. Table grapes: a) From 1 November to 14 July: ex 2 . Other :  From 1 November to 14 November 18  From 1 May to 17 June 18 b) From 15 July to 31 October :  From 15 July to 17 July 2,2  From 18 July to 31 October 22 II . Other : a) From 1 November to 14 July 3,6 b) From 15 July to 31 October 4,4 08.05 Nuts other than those falling within heading No 08.01 , fresh or dried, shelled or not: ex. G. Other :  Hazelnuts 4(b) ( a ) Duty exemption granted in the Federal Republic of Germany within the limits of a tariff quota. (b) Duty exemption within the limits of an annual Community tariff quota of 25 000 tonnes. No L 343 / 16 Official Journal of the European Communities 31 . 12 . 84 CCT heading No Description Rate of duty(% ) 08.06 Apples , pears and quinces, fresh: A. Apples : II . Other: a) From 1 August to 31 December 2,8 with a min. of 0,4 ECU per 100 kg net B. Pears : II . Other : d) From 1 August to 31 December 2,6 with a min. of 0,4 ECU per 100 kg net 08.07 Stone fruit , fresh : A. Apricots 5 B. Peaches, including nectarines 4,4 C. Cherries : I. From 1 May to 15 July 3 with a min. of 0,6 ECU per 100 kg net II . From 16 July to 30 April 3 D. Plums: I. From 1 July to 30 September 15 with a min. of 3 ECU per 100 kg net ex II . From 1 October to 30 June:   From 1 October to 30 April 8,5  From 16 June to 30 June 8,5 E. Other 3 08.08 Berries , fresh: A. Strawberries: I. From 1 May to 31 July 3,2 with a min. of 0,6 ECU per 100 kg net II . From 1 August to 30 April 2,8 D. Raspberries, black currants and red currants 2,2 F. Other: II . Other 2,4 31 . 12 . 84 Official Journal of the European Communities No L 343 / 17 CCT heading No Description Rate of duty(% ) 08.09 Other fruit , fresh:  Melons:  From 1 November to 31 May Free  From 1 June to 31 October 11  Water melons: l  From 1 April to 15 June Free  From 16 June to 31 March 11  Other 2,2 ( a ) 08.10 Fruit (whether or not cooked), preserved by freezing, not containing added sugar: I A. Strawberries, raspberries and black currants 3,6 B. Red currants, fruit of the species Vaccinium myrtillus, blackberries (brambleberries), mulberries and cloudberries 3,1 (b) D. Other 3,7 (b ) (c ) (d) 08.11 Fruit provisionally preserved (for example , by sulphur dioxide gas, in brine, in sulphur water or in other preservative solutions), but unsuitable in that state for immediate consumption: A. Apricots 3,2 B. Oranges 3,2 E. Other 2,2 08.12 Fruit , dried, other than that falling within heading No 08.01 , 08.02 , 08.03 , 08.04 or 08.05 : C. Prunes 2,4 F. Fruit salads : II . Containing prunes 2,4 09.01 Coffee, whether or not roasted or freed of caffeine; coffee husks and skins; coffee substitutes containing coffee in any proportion: A. Coffee: I. Unroasted: b ) Freed of caffeine 2,6 (a ) Duty rate suspended up to and including 30 June 1985 in respect of fresh rose-hips. ( b ) Duty rate suspended up to and including 30 June 1985 in respect of fruit of the species Vaccinium, whether or not cooked , in frozen state , not containing added sugar . (c ) Duty rate suspended up to and including 30 June 1985 in respect of rose-hips whether or not cooked, in frozen state, not containing added sugar. (d) Duty rate suspended up to and including 30 June 1985 in respect of dates , frozen , in /immediate packings of a net capacity of 5 kg or more, not intended for the production of alcohol . Checks on their use for this special purpose shall be carried out pursuant to the relevant Community provisions . No L 343 / 18 Official Journal of the European Communities 31 . 12 . 84 CCT heading No Description Rate of duty( % ) 09.01 A. II . Roasted : I (cont'd) a) Not freed of caffeine 3 b) Freed of caffeine 3,6 B. Husks and skins 2,6 C. Coffee substitutes containing coffee in any proportion 3,6 10.01 Wheat and meslin (mixed wheat and rye): I A. Spelt for sowing . 4 10.06 Rice: I A. For sowing (a ) 2,4 11.05 Flour , meal and flakes of potato 3,8 12.03 Seeds , fruit and spores, of a kind used for sowing: A. Beet seeds:  Commercial seed (b ) Free  Other 2,6 13.03 Vegetable saps and extracts ; pectic substances , pectinates and pectates; agar-agar and other mucilages and thickeners , derived from vegetable products : B. Pectic substances , pectinates and pectates : ex I. Dry:  Pectic substances and pectinates 4,8 ex II . Other:  Pectic substances and pectinates 2,8 15.07 Fixed vegetable oils , fluid or solid, crude, refined or purified: D. Other oils: II . Other : a ) Palm oil : 2 . Other 2,8 b) Other: 1 . Solid, in immediate packings of a net capacity of 1 kg or less 4 2. Solid , other ; fluid : bb ) Other 3 (a) Entry under this subheading is subject to conditions to be determined by the competent authorities . ( b ) Solely for seeds complying with the provisions of the Directives on the marketing of seeds and plants . 31 . 12 . 84 Official Journal of the European Communities No L 343 / 19 CCT heading No Description Rate of duty( % ) 15.12 Animal or vegetable oils and fats , wholly or partly hydrogenated , or solidified or hardened by any other process, whether or not refined, but not further prepared: A. In immediate packings of a net capacity of 1 kg or less 4 B. Other 3,4 15.13 Margarine , imitation lard and other prepared edible fats 5 16.02 Other prepared or preserved meat or meat offal : A. Liver: I. Goose or duck liver 3,2 B. Other: \ II . Game or rabbit meat or offal 3,4 III . Other : l b) Other: 1 . Containing bovine meat or offal : aa ) Uncooked; mixtures of cooked meat or offal and uncooked meat or offal bb) Other 2 . Other: aa ) Of sheep or goats : 11 . Uncooked ; mixtures of cooked meat or offal and uncooked meat or offal 22 . Other bb ) Other 4 + (L ) 5,2 4 4 5,2 16.04 Prepared or preserved fish , including caviar and caviar substitutes : A. Caviar and caviar substitutes : I. Caviar ( sturgeon roe ) 6 II . Other 6(a) C. Herring: I I. Fillets , raw, coated with batter or breadcrumbs, deep frozen 3 II . Other 4 D. Sardines 5 E. Tunny 4,8 ( a ) Duty rate suspended up to and including 30 June 1985 in respect of hard fish roes, washed, cleaned of adherent organs and simply salted or in brine. No L 343 /20 Official Journal of the European Communities 31 . 12 . 84 CCT heading No Description Rate of duty(% ) 16.04 (cont'd) F. Bonito (Sarda spp), mackerel and anchovies:  Bonito and mackerel 4,2  Anchovies 5 G. Other: I. Fillets , raw, coated with batter or bread-crumbs, deep frozen 3 II . Other 4 20.01 Vegetables and fruit, prepared or preserved by vinegar or acetic acid , with or without sugar, whether or not containing salt , spices or mustard: ex B. Cucumbers and gherkins:  Gherkins 4,4 20.02 Vegetables prepared or preserved otherwise than by vinegar or acetic acid : A. Mushrooms: I. Cultivated 4,6 II . Other 4,6 B. Truffles 3,6 C. Tomatoes:  Peeled tomatoes 2,5 (a)  Tomato concentrates 2,5 (a)  Other 3,6 (a ) D. Asparagus 3,5 E. Pickled cabbage 4 G. Peas and beans in pod 3,8 H. Other, including mixtures:  Mixtures:  Mixtures known as 'TÃ ¼rlÃ ¼' comprising beans in pod , aubergines , courgettes and various other vegetables 2,2  Other mixtures 4,4  Carrots 3,5  Other Free ( a ) Under the conditions which have been determined by an exchange of letters (OJ No L 65 , 11 . 3 . 1981 , p. 36 and OJ No C 325 , 12 . 12 . 1981 , p. 15 ). 31 . 12 . 84 Official Journal of the European Communities No L 343 / 21 CCT heading No Description Rate of duty(% ) 20.03 Fruit preserved by freezing, containing added sugar: A. With a sugar content exceeding 13 % by weight 5,2 + (L) B. Other 5,2 20.04 Fruit, fruit peel and parts of plants , preserved by sugar (drained , glac £ or crystallized): B. Other: I. With a sugar content exceeding 13 % by weight 5 + (L ) II . Other 5 20.05 Jams, fruit jellies , marmalade, fruit pur6e and fruit pastes, being cooked preparations, whether or not containing added sugar : A. Chestnut purle and paste: I. With a sugar content exceeding 13 % by weight 6 + (L) II . Other 6 B. Jams and marmalades of citrus fruit: I. With a sugar content exceeding 30 % by weight 5,1 + (L ) II . With a sugar content exceeding 13 % but not exceeding 30 % by weight 5,1 + (L) III . Other 5,4 C. Other: I. With a sugar content exceeding 30 % by weight: a ) Plum pur £e and plum paste, in immediate packings of a net capacity exceeding 100 kg, for industrial processing (a) 5,7 b ) Other 6 + (L ) II . With a sugar content exceeding 13 % but not exceeding 30 % by weight 6 + (L ) III . Other :  Fig pur £e 2,4  Other 6 ( a ) Entry under this subheading subject to conditions to be determined by the competent authorities . No L 343 /22 Official Journal of the European Communities 31 . 12 . 84 CCT heading No Description Rate of duty( % ) 20.06 Fruit otherwise prepared or preserved , whether or not containing added sugar or spirit : B. Other : I. Containing added spirit : a ) Ginger : 1 . Of an actual alcoholic strength by mass not exceeding 11,85 % mas 4,6 2. Other 6,4 b ) Pineapples, in immediate packings of a net capacity : 1 . Of more than 1 kg: aa ) With a sugar content exceeding 17 % by weight 6,4 + (L ) bb ) Other 6,4 2 . Of 1 kg or less : aa ) With a sugar content exceeding 19 % by weight 6,4 + (L ) bb) Other 6,4 c) Grapes : 1 . With a sugar content exceeding 13 % by weight 6,4 + (L) 2 . Other 6,4 d ) Peaches , pears and apricots , in immediate packings of a net capacity : 1 . Of more than 1 kg: aa) With a sugar content exceeding 13 % by weight : 11 . Of an actual alcoholic strength by mass not exceeding 11,85 % mas 6,1 + 2 ads 22 . Other 6,4 + (L ) bb ) Other : 11 . Of an actual alcoholic strength by mass not exceeding 11,85 % mas 6,1 22 . Other 6,4 2 . Of 1 kg or less: aa ) With a sugar content exceeding 15 % by weight 6,4 + (L ) bb) Other 6,4 e ) Other fruits : 1 . With a sugar content exceeding 9 % by weight : aa) Of an actual alcoholic strength by mass not exceeding 11,85 % mas 6,1 + 2 ads bb ) Other 6,4 + (L ) 31 . 12 . 84 Official Journal of the European Communities No L 343 / 23 CCT heading No Description Rate of duty( % ) 20.06 B. I. e ) 2 . Other : (cont'd) aa ) Of an actual alcoholic strength by mass not exceeding 11,85 % mas 6,1 bb) Other 6,4 (a ) f) Mixtures of fruit : 1 . With a sugar content exceeding 9 % by weight : aa ) Of an actual alcoholic strength by mass not exceeding 11,85 % mas 6,1 + 2 ads bb ) Other 6,4 + (L ) 2 . Other \ aa ) Of an actual alcoholic strength by mass not exceeding 11,85 % mas 6,1 bb) Other 6,4 II . Not containing added spirit : a ) Containing added sugar , in immediate packings of a net capacity of more than 1 kg: 3 . Mandarins ( including tangerines and satsumas); Clementines, wilkings and other similar citrus hybrids 4,2 + 2 ads 4 . Grapes 4,4 + 2 ads 5 . Pineapples : aa ) With a sugar content exceeding 17 % by weight 4,4 + 2 ads bb ) Other 4,4 6 . Pears : aa ) With a sugar content exceeding 13 % by weight 4+2 ads bb) Other 4 7. Peaches and apricots : aa ) With a sugar content exceeding 13 % by weight :  Apricots 3,5 + 2 ads  Peaches 4,4 + 2 ads bb ) Other :  Apricots 3,5  Peaches 4,4 ex 8 . Other fruits:  Other than grapefruit 4+2 ads (a ) Duty rate suspended up to and including 30 June 1985 and within the framework of a Community tariff quota of 1 500 tonnes for sweet, clear-fleshed cherries , marinated in alcohol , of a diameter not exceeding 18,9 millimetres , stoned, intended for the manufacture of chocolate products . Checks on their use for this special purpose shall be carried out pursuant to the relevant Community provisions . No L 343 /24 Official Journal of the European Communities 31 . 12 . 84 CCT heading No Description Rate of duty(% ) 20.06 B. 11 . a ) 9 . Mixtures of fruit: (cont'd) aa) Mixtures in which no single fruit exceeds 50 % of the total weight of the fruits 4 + 2 ads bb) Other 4,1 + 2 ads b) Containing added sugar, in immediate packings of a net capacity of 1 kg or less : 4 + 2 ads 3 . Mandarins (including tangerines and satsumas); Clementines, wilkings and other similar citrus hybrids 4,1 + 2 ads 4 . Grapes 4,8 + 2 ads 5 . Pineapples: aa) With a sugar content exceeding 19 % by weight 4,8 + 2 ads bb) Other 4,8 6. Pears : aa) With a sugar content exceeding 15 % by weight 4,4 + 2 ads bb) Other 4,4 7 . Peaches and apricots : aa) With a sugar content exceeding 15 % by weight : 11 . Peaches 4,4 + 2 ads 22. Apricots 4,8 + 2 ads bb) Other: 1 1 . Peaches 4,4 22. Apricots 4,8 ex 8 . Other fruits:  Other than grapefruit 4,8 + 2 ads 9. Mixtures of fruit: aa) Mixtures in which no single fruit exceeds 50 % of the total weight of the fruits 3+2 ads bb) Other 4,4 + 2 ads c) Not containing added sugar, in immediate packings of a net capacity: 1 . Of 4,5 kg or more: aa) Apricots :  Halves 2,7  Pulp 17 (a)   Other 3,4 bb) Peaches ( including nectarines) and plums 3,8 cc) Pears 4,2 (a ) Duty rate of 2,3 % within the limits of an annual tariff quota of 90 tonnes until 30 June 1985 . 31 . 12 . 84 Official Journal of the European Communities No L 343 / 25 CCT heading No Description Rate of duty(% ) 20.06 B. II . c) ex dd) Other fruits : (cont'd)  Other than grapefruit 4,6 ee) Mixtures of fruit 4,6 2. Of less than 4,5 kg: l aa) Pears 4,2 ex bb) Other fruits and mixtures of fruit :l  Other than grapefruit 4,6 20.07 Fruit juices (including grape must) and vegetable juices,I whether or not containing added sugar , but unfermented and not containing spirit: A. Of a density exceeding 1,33 / cm3 at 20 °C: I I. Grape juice (including grape must): I a ) Of a value exceeding 22 ECU per 100 kg net\ weight 10 b ) Of a value not exceeding 22 ECU per 100 kg net\ weight: I 1 . With an added sugar content exceeding 30 %I by weight 10 + (L) 2 . Other 10 II. Apple and pear juice; mixtures of apple and pear juice: a) Of a value exceeding 22 ECU per 100 kg netI weight 8,4 b) Other 8,4 + (L ) III . Other: a ) Of a value exceeding 30 ECU per 100 kg net weight:  Grapefruit 2,5  Other 8,4 b ) Other :  Grapefruit 2,5 + (L )  Other 8,4 + (L) B. Of a density of 1,33 /cm3 or less at 20 °C : \ I. Grape , apple and pear juice (including grape must); mixtures of apple and pear juice: a) Of a value exceeding 18 ECU per 100 kg net weight : 1 . Grape juice (including grape must): l aa) Concentrated: 11 . With an added sugar content exceeding 30 % by weight 5,6 22 . Other 5,6 No L 343 / 26 Official Journal of the European Communities 31 . 12 . 84 CCT heading No Description Rate of duty(% ) 20.07 (cont'd) B. I. a ) bb ) Other: 11 . With an added sugar content exceeding 30 % by weight 22 . Other 5,6 5,6 2 . Apple and pear juice : aa) Containing added sugar bb) Other 4,8 5 3 . Mixtures of apple and pear juice 5 b) Of a value of 18 ECU or less per 100 kg net weight: 1 . Grape juice ( including grape must): aa ) Concentrated : 11 . With an added sugar content exceeding 30 % by weight 22 . Other 5,6 + ( L ) 5,6 bb ) Other : 11 . With an added sugar content exceeding 30 % by weight 22 . Other 5,6 + (L ) 5,6 2 . Apple juice : aa ) With an added sugar content exceeding 30 % by weight 4,8 + (L ) bb) With an added sugar content of 30 % or Jess by weight cc) Not containing added sugar 4,8 5 3 . Pear juice : aa) With an added sugar content exceeding 30 % by weight bb) With an added sugar content of 30 % or less by weight cc) Not containing added sugar 4,8 + (L) 4,8 5 4 . Mixtures of apple and pear juice : aa) With an added sugar content exceeding 30 % by weight bb) Other 5 + (L ) 5 II . Other: a ) Of a value exceeding 30 ECU per 100 kg net weight: 1 . Orange juice 3,8 3 . Lemon juice and other citrus fruit juices : aa) Containing added sugar bb ) Other 3,6 3,8 4. Pineapple juice: aa ) Containing added sugar bb ) Other 3,8 4 31 . 12 . 84 Official Journal of the European Communities No L 343 / 27 CCT heading No Description Rate of duty(% ) 20.07 B. II . a ) 5 . Tomato juice : (cont'd) aa ) Containing added sugar 4 bb ) Other 4,2 6 . Other fruit and vegetable juices: aa ) Containing added sugar 4,2 bb ) Other 4,4 7 . Mixtures : aa ) Of citrus fruit juices and pineapple juice : 11 . Containing added sugar 3,8 22 . Other 4 bb) Other : 11 . Containing added sugar 4,2 22. Other 4,4 b ) Of a value of 30 ECU or less per 100 kg net weight : 1 . Orange juicc aa ) With an added sugar content exceeding 30 % by weight 3,8 + (L ) bb ) Other 3,8 3 . Lemon juice : aa ) With an added sugar content exceeding 30 % by weight 3,6 + (L ) bb) With an added sugar content of 30 % or less by weight 3,6 cc) Not containing added sugar 3,8 4 . Other citrus fruit juices : aa ) With an added sugar content exceeding 30 % by weight 3,6 + (L ) bb ) With an added sugar content of 30 % or less by weight 3,6 cc) Not containing added sugar 3,8 5 . Pineapple juice: aa ) With an added sugar content exceeding 30 % by weight 3,8 + (L ) bb) With an added sugar content of 30 % or less by weight 3,8 cc) Not containing added sugar 4 6 . Tomato juice: aa ) Containing added sugar 4 bb) Other 4,2 7 . Other fruit and vegetable juices : aa ) With an added sugar content exceeding 30 % by weight 4,2 + (L ) bb) With an added sugar content of 30 % or less by weight 4,2 cc) Not containing added sugar 4,4 No L 343 /28 Official Journal of the European Communities 31 . 12 . 84 CCT heading No Description Rate of duty(% ) 20.07 (cont'd) B. II . b) 8 . Mixtures : aa) Of citrus fruit juices and pineapple juice : 11 . With an added sugar content exceeding 30 % by weight 22. With an added sugar content of 30 % or less by weight 33 . Not containing added sugar 3,8 + (L ) 3,8 4 bb) Other: 11 . With an added sugar content exceeding 30 % by weight 22. With an added sugar content of 30 % or less by weight 33 . Not containing added sugar 4,2 + (L ) 4,2 4,4 22.04 Grape must, in fermentation or with fermentation arrested otherwise than by the addition of alcohol 8 22.05 Wine of fresh grapes; grape must with fermentation arrested by the addition of akohol : A. Sparkling wine 4,8 ECU per hi B. Wine other than that referred to in A in bottles with 'mushroom' stoppers held in place by ties or fastenings; wine otherwise put up with an excess pressure due to carbon dioxide in solution of not less than 1 bar but less than 3 bar, measured at a temperature of 20 °C 4,8 ECU per hi C. Other: I. Of an actual alcoholic strength by volume not exceeding 13 % vol , in containers holding: a) Two litres or less :  Wine of fresh grapes  Other 1,7 ECU per hi (a ) 2,9 ECU per hi ( a ) b) More than two litres :  Wine of fresh grapes  Other 1,3 ECU per hi ( a ) 2,1 ECU per hi ( a ) II . Of an actual alcoholic strength by volume exceeding 13 % vol but not exceeding 15 % vol , in containers holding: a) Two litres or less : ( a ) The exchange rate to be applied in converting into national currencies the ECU in which the customs duty is expressed shall be the representative rate applicable to wines, if such rate is fixed for the purposes of the common agricultural policy. 12 . 84 Official Journal of the European Communities No L 343 / 29 CCT heading No Description Rate of duty(% ) 22.05 (cont'd) C. II. a )  Wine of fresh grapes  Other b) More than two litres: 2 ECU per hi ( a ) 3,3 ECU per hi ( a )  Wine of fresh grapes  Other 1.5 ECU per hi (a) 2,6 ECU per hi ( a ) III . Of an actual alcoholic strength by volume exceeding 15 % vol but not exceeding 18 % vol , in containers holding: a) Two litres or less: 2 . Other :  Wine of fresh grapes  Other 2,4 ECU per hi (a) 4,1 ECU per hi ( a ) b ) More than two litres : 3 . Other:  Wine of fresh grapes  Other 2 ECU per hi (a ) 3,3 ECU per hi ( a ) IV . Of an actual alcoholic strength by volume exceeding 18 % vol but not exceeding 22 % vol , in containers holding: a ) Two litres or less : 2 . Other :  Wine of fresh grapes  Other 2,7 ECU per hi ( a) 4,6 ECU per hi ( a) b) More than two litres : 3 . Other:  Wine of fresh grapes  Other 2,7 ECU per hi ( a ) 4,6 ECU per hi (a ) V. Of an actual alcoholic strength by volume exceeding 22 % vol , in containers holding: a) Two litres or less : ( a ) The exchange rate to be applied in converting into national currencies the ECU in which the customs duty is expressed shall be the representative rate applicable to wines, if such rate is fixed for the purposes of the common agricultural policy. No L 343 /30 Official Journal of the European Communities 31 . 12 . 84 CCT heading No Description Rate of duty(% ) 22.05 (cont'd) C. V. a )  Wine of fresh grapes 0,2 ECU per hi per % vol of alcohol + 1,4 ECU per hi ( a )  Other 0,3 ECU per hi per % vol of alcohol + 2,4 ECU per HI ( a ) b) More than two litres :  Wine of fresh grapes 0,2 ECU per hi per % vol of alcohol ( a )  Other 0,3 ECU per hi per % vol of alcohol ( a ) 22.08 Ethyl alcohol or neutral spirits , undenatured , of an alcoholic strength of 80 % vol or higher; denatured spirits ( including ethyl alcohol and neutral spirits ) of any strength : ex A. Denatured spirits ( including ethyl alcohol and neutral spirits ) of any strength:  Obtained from the agricultural products shown in Annex II to the EEC Treaty 3,2 ECU per hi ex B. Ethyl alcohol or neutral spirits , undenatured , of an alcoholic strength of 80 % vol or higher :  Obtained from the agricultural products shown in Annex II to the EEC Treaty 6 ECU per hi 22.09 Spirits (other than those of heading No 22.08 ); liqueurs and other spirituous beverages; compound alcoholic preparations (known as 'concentrated extracts') for the manufacture of beverages: A. Spirits (other than those of heading No 22.08 ), in containers holding: ex I. Two litres or less :  Obtained from the agricultural products shown in Annex II ro the EEC Treaty 0,3 ECU per hi per % vol of alcohol + 2 ECU per hi ex II . More than two litres :  Obtained from the agricultural products shown in Annex II to the EEC Treaty 0,3 ECU per hi per % vol of alcohol (a) The exchange rate to be applied in converting into national currencies the ECU in which the customs duty is expressed shall be the representative rate applicable to wines , if such rate is fixed for the purposes of the common agricultural policy . 31 . 12 . 84 Official Journal of the European Communities No L 343 / 31 CCT heading No Description Rate of duty(% ) 22.10 Vinegar and substitutes for vinegar: A. Wine vinegar, in containers holding: I. Two litres or less 1,6 ECU per hi II . More than two litres 1,2 ECU per hi B. Other , in containers holding: I. Two litres or less 1,6 ECU per hi II. More than two litres 1,2 ECU per hi 23.05 Wine lees ; argol : A. Wine lees : II. Other 0,4 ECU per kg of total alcohol 23.06 Products of vegetable origin of a kind used for animal food, not elsewhere specified or included: A. Acorns, horse chestnuts and pomace or marc of fruit: I. Grape marc: b ) Other 0,4 ECU per kg of total alcohol Abbreviations : (L) = levy , vc = variable component .